— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered October 21, 1985, convicting him of criminal possession of a controlled substance in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Criminal Term did not abuse its discretion in denying, without a hearing, the defendant’s motion to withdraw his guilty plea. The defendant’s assertions were fully set forth in his motion papers and both defense counsel and the defendant were afforded an opportunity to address the court in support *331of the motion to withdraw. Furthermore, sentencing was conducted by the same court as presided at the defendant’s plea. Nothing in the record lends support to the defendant’s bold assertions of innocence and coercion. Nor does it support a claim that counsel failed to advise the defendant that he waived his statutory speedy trial claim (CPL 30.30) by his plea of guilty. We, thus, find no error in the court’s refusal to order a hearing on the defendant’s claims (see, People v Ramos, 63 NY2d 640, 642-643; People v Colon, 114 AD2d 967; People v Stubbs, 110 AD2d 725). Thompson, J. P., Niehoff, Weinstein and Spatt, JJ., concur.